IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BETTY L. ROURKE, GUARDIAN OF THE       : No. 575 MAL 2015
ESTATE AND PERSON OF FREDERICK         :
RICKARD, III, AN INCAPACITATED         :
PERSON,                                : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
PENNSYLVANIA NATIONAL MUTUAL           :
CASUALTY INSURANCE COMPANY,            :
A/K/A PENN NATIONAL INSURANCE,         :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.